Title: To Thomas Jefferson from George D. Terrell, 26 August 1821
From: Terrell, George D.
To: Jefferson, Thomas


Sir
Alabama. Marion County
26th August 1821
In the act of Congress which authorized a Convention in the state of Alabama you will have noticed a donation of seventy-two sections of land to this government. for literary purposes specifialy,Those lands were selected under the immediate superintendance of the late Govr Bibb and are not inferior neither in quality or situation to any lands in the state, to lease—or to sell those lands—how best to husband their proceeds and the establishment of a State university upon the best principles, are the questionsThis subject was agitated at the last fall session and many leading members were disposed to have addressed Mr Jefferson through the Executive by Joint resolution the Legislature however adjourned sooner than was expected, which, together with the press of business incident on the close of a Session, prevented this CourseThe day may come when the financial Concerns of this Country may want a prop when folly or turpitude may present a ready support in the funds of this institution—what is the best mode of security—As chairman on the part of Senate, on School & College lands and the establishment of a State university. I have ventured on this resort, feeling as I do—a—great desire to be in possession of your firm and enlarged views on the questions submitted, so as to be enabled to lay them before the Genl Assembly, which Convenes at the temporary Seat of Government Cahaba, on the first monday in Novr next to which time & place you will please to address me,You will want no evidence of my Sensations—I know that I have made an innovation—on the private hours of a man, who from his own choice has retired from public life—but Sir tis  his experience we want and for this, we are emboldened to look from the firm Conviction, that your Services always stand upon the threshold of the wants of your Country.Accept Sir the assurance of the great Consideration with which I remain your Obnt &C.Geo D Terrell